36 F.2d 51 (1929)
HOUSE & HERRMANN, Inc.,
v.
LUCAS, Commissioner of Internal Revenue.
No. 2886.
Circuit Court of Appeals, Fourth Circuit.
November 18, 1929.
David J. Shorb, of Washington, D. C. (Earle W. Wallick and Ben Jenkins, both of Washington, D. C., on the brief), for petitioner.
Andrew D. Sharpe, Sp. Asst. to the Atty. Gen. (Sewall Key, Sp. Asst. to the Atty. Gen., C. M. Charest, Gen. Counsel, Bureau of Internal Revenue, and John MacC. Hudson, Sp. Atty., Bureau of Internal Revenue, both of Washington, D. C., on the brief), for respondent.
Before PARKER and NORTHCOTT, Circuit Judges, and GLENN, District Judge.
PER CURIAM.
This is an appeal from the Board of Tax Appeals. The question involved is purely one of fact, viz. the value of the good will of the business acquired by petitioner. The Board had before it not only opinion evidence as to this, but also all the facts as to the amount invested in the business *52 and its earnings and expenses over a long period of time. The finding was supported by the evidence, and there is nothing to show that the Board abused its discretion or proceeded upon any erroneous view of the law. In such case, this court has no power to review the finding or to substitute its judgment for that of the Board.
Affirmed.